URPHY &
cCGONIGLE

A Professional Corporation

 

Email: Michael.rella@mmlawus.com 1185 Avenue of the Americas

Tel: (212) 880-3973 21% Floor

Fax: (212) 880-3998 New York, NY 10036
September 6, 2019

VIA ECF AND HAND DELIVERY

The Honorable Vernon S. Broderick

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Room 415

New York, NY 10007

Re: Inre Application of Hornbeam Corporation, Case No. 1:14-mc-00424-P 1
Dear Judge Broderick:

On behalf of Applicant Hornbeam Corporation (“Hornbeam”), we write in response to
the Court’s Order, dated August 28, 2019 (Doc. 161), and pursuant to Rule 5(B) of Your Honor’s
Individual Rules & Practices in Civil cases, to respectfully request that the Declaration that we
are submitting contemporaneously with this letter be filed in redacted form. The redactions are
necessary to protect confidential and privileged information concerning the basis for our Firm’s
motion to withdraw as counsel to Hornbeam. Among other things, the Declaration discusses our
Firm’s confidential communications with our client, as well as confidential and sensitive
financial information. We have not received informed consent from Hornbeam to disclose these
communications, and therefore, we believe any such disclosure would violate ABA Model Rule
1.6(a).

Pursuant to Rule 5(B) of Your Honor’s Individual Rules & Practices in Civil cases, we
are delivering this letter via hand delivery and enclosing a version of our Declaration that
highlights the relevant portions to be redacted. We are submitting digital copies of this letter and
the highlighted Declaration via email as well. We are available at the Court’s convenience if the
Court would like to discuss this letter, the Declaration, or any of the proposed redactions.

Whe ive

‘Wd rib

Michael V. Rella

Encl.

 

New York ¢ Virginia + Washington, D.C.
